Exhibit 10.1

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salary

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer and the other four highest
compensated Executive Officers, as defined in the Company’s Proxy Statement for
the 2008 Annual Meeting of Shareholders, (collectively the “Named Executive
Officers”), except that Frank D’Ambra III is not listed following his departure
from the Company. These salaries may be changed at any time at the discretion of
the Compensation Committee and/or Board of Directors of the Company. These
salaries do not include short-term and long-term incentive compensation amounts,
the Company’s contributions to defined contribution plans and the Company’s
contributions to other employee benefit programs on behalf of the Named
Executive Officers.

 

Named Executive Officer

   Annualized
Salary

Louis G. Lower II
President and Chief Executive Officer

   $ 640,008.00

Peter H. Heckman
Executive Vice President and Chief Financial Officer

   $ 410,000.00

Douglas W. Reynolds
Executive Vice President – Insurance Operations

   $ 400,000.00

Paul D. Andrews
Senior Vice President – Corporate Services

   $ 228,000.00

Last revision date: May 21, 2008